UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-22114 Name of Registrant: Vanguard Montgomery Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end:December 31 Date of reporting period: January 1, 2013 – December 31, 2013 Item 1: Reports to Shareholders Annual Report | December 31, 2013 Vanguard Market Neutral Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 9 Performance Summary. 11 Financial Statements. 13 Your Fund’s After-Tax Returns. 29 About Your Fund’s Expenses. 30 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended December 31, 2013 Total Returns Vanguard Market Neutral Fund Investor Shares 8.59% Institutional Shares 8.66 Citigroup Three-Month U.S. Treasury Bill Index 0.05 Equity Market Neutral Funds Average 3.09 Equity Market Neutral Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2012, Through December 31, 2013 Distributions Per Share Starting Ending Share Share Income Capital Return of Price Price Dividends Gains Capital Vanguard Market Neutral Fund Investor Shares $10.16 $11.03 $0.002 $0.000 $0.001 Institutional Shares 10.10 10.97 0.003 0.000 0.001 1 Chairman’s Letter Dear Shareholder, Vanguard Market Neutral Fund handily outperformed its comparative standards for 2013, benefiting from the advisor’s stock choices in industries ranging from airlines to biotechnology to gold mining. The advisor, Vanguard Equity Investment Group, has developed—and continually refines—computer models to identify the most and least attractive stocks in each sector. These models worked well in the 12 months ended December 31, as the Market Neutral Fund returned 8.59% for Investor Shares. That compares with 0.05% for the benchmark Citigroup Three-Month U.S. Treasury Bill Index and 3.09% for peer funds, on average. It was the highest annual return for the Market Neutral Fund since 2007. The fund’s advance looks pale next to the broad U.S. stock market’s return of about 34%, but that disparity is to be expected. The fund isn’t designed to follow the returns of the broad stock market but to deliver performance that’s neutral to market conditions. Earnings, optimism, and stimulus made it a big year for U.S. stocks As I mentioned, U.S. stocks surged in the 12 months ended December 31, delivering their best calendar-year finish since 1995. Corporations posted solid earnings and investors placed a higher 2 premium on those earnings. The Federal Reserve’s stimulative bond-buying program also supported stock markets; in fact, markets slumped a bit in the summer when questions arose about the timing of the program’s unwinding. In December, the Fed ended the uncertainty by announcing that it would begin paring its bond purchases in January 2014. International stocks, in aggregate, returned about 15%, with the developed markets of Europe and the Pacific region posting double-digit results and emerging-market stocks dipping into negative territory. For 2014, Vanguard Chief Economist Joe Davis and his team are guarded in their outlook for global stock returns, and their forecast for the bond market remains muted. While Joe readily acknowledges that such forecasts are accompanied by uncertainty, he writes, “We believe a balanced and diversified, low-cost portfolio can remain a high-value proposition in the decade ahead.” (You can read more about our expectations for bond and stock returns in Vanguard’s Economic and Investment Outlook , available at vanguard.com/ research.) Bond returns faltered in 2013 as the Fed’s phaseout loomed The broad U.S. taxable bond market returned –2.02%—its first negative calendar-year result since 1999 and its worst calendar-year performance since 1994. The Fed’s plans for phasing out its bond-buying program rattled investors, who sold bonds in anticipation of further Market Barometer Average Annual Total Returns Periods Ended December 31, 2013 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 33.11% 16.30% 18.59% Russell 2000 Index (Small-caps) 38.82 15.67 20.08 Russell 3000 Index (Broad U.S. market) 33.55 16.24 18.71 MSCI All Country World Index ex USA (International) 15.29 5.14 12.81 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -2.02% 3.26% 4.44% Barclays Municipal Bond Index (Broad tax-exempt market) -2.55 4.83 5.89 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.06 0.09 CPI Consumer Price Index 1.50% 2.07% 2.08% 3 price declines. Municipal bonds returned –2.55% in aggregate. The yield of the 10-year Treasury note closed at 2.97%, up from 1.76% at the close of December 2012. (Bond yields and prices move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –3.08%. As for money market funds and savings accounts, returns remained tiny as the Fed held short-term interest rates between 0% and 0.25%. For the year, the fund had success with ‘long’ and ‘short’ investments A distinctive characteristic of Vanguard Market Neutral Fund is its “short” portfolio: The fund sells borrowed shares with the hope that the stock price will fall; then it can profit by replacing the shares at the lower price. This “short-selling” reverses what’s typically expected, because the advisor’s goal is to identify not rising stocks but those headed for declines. The fund also invests with the traditional “long” approach, in which stocks are selected based on the advisor’s belief that they’ll outperform. In 2013, the advisor had success with both techniques. Short investments in gold-mining companies generated outsized gains as their shares tumbled along with the steep slide in the price of gold. On the long side, the fund had success with investments in airlines, which appeared to benefit from improved business results as well as legal clearance for a high-profile merger late in the year. In the biotechnology industry, the advisor did well with both its short and long investments. The biotech industry is extremely volatile: Shares can soar or plummet depending on the outcome of trials of experimental new therapies. During 2013, the fund held some of the group’s leading advancers in its long portfolio while having short positions in some of the biggest biotech decliners. As for weak spots, the fund had disappointing results with short investments among high-flying internet companies as investors continued to bid up their stock prices in view of ongoing growth in online spending. Combining short investments with offsetting long investments can enhance diversification by providing returns that aren’t closely correlated with moves of the broad stock market. However, given the Market Neutral Fund’s distinctive characteristics, investors should carefully evaluate its appropriateness for their 4 specific situations. The fund can play a role as a small portion of a large, already well-diversified portfolio. For more about the advisor’s strategy and the fund’s positioning during the year, please see the Advisor’s Report that follows this letter. With active management, patience can be rewarded As I’ve discussed, 2013 was a successful year for the Market Neutral Fund. We have great confidence in our Equity Investment Group, which has been the fund’s sole advisor since August 2010. Nevertheless, we wouldn’t expect the fund to outshine its comparative standards in every single period. Indeed, it underperformed its peers and benchmark in 2012. And that brings me to an important point for investors who choose actively managed funds, such as the Market Neutral Fund: Even the best managers can’t avoid short-term periods of underperformance. So an investor who is unwilling to endure some lean times could unwisely abandon a talented manager and miss out on long-term rewards. (You can read our research on this subject in The Bumpy Road to Outperformance at vanguard.com/research.) Total Returns Ten Years Ended December 31, 2013 Average Annual Return Market Neutral Fund Investor Shares 2.42% Citigroup Three-Month U.S. Treasury Bill Index 1.58 Equity Market Neutral Funds Average 1.69 Equity Market Neutral Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 As you can see in the table on page 5, for the decade ended December 31, the Market Neutral Fund outperformed its comparative standards. But that reward was earned only by shareholders who stood fast in the face of disappointing short-term results. We hope that, over time, the fund’s margin of outperformance will grow and that you and its other investors will be rewarded for taking the long-term view. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 22, 2014 6 Advisor’s Report In the fiscal year ended December 31, 2013, the Market Neutral Fund returned 8.59% for Investor Shares, outperforming its benchmark, the Citigroup Three-Month U.S. Treasury Bill Index, by more than eight percentage points. Generally, it was a successful year, during which the fund led its benchmark in three of four quarters. Its fourth-quarter return was the strongest, at 4.15%, and its third-quarter result the weakest, at –0.38% (both results are for Investor Shares). The broad U.S. equity market generated strong gains in 2013, producing first- and fourth-quarter returns in the double digits, about 11% and about 10%, respectively. Like the broad stock market, the Market Neutral Fund fared especially well in those two quarters (albeit with gains in the single, rather than double, digits). It is important to note that the fund’s goal is not to outperform the equity market, but rather to be neutral to market conditions and to produce returns that exceed those of 3-month U.S. Treasury bills. The past year was a time of economic optimism, with a slowly declining unemployment rate and a 13.6% recovery in housing prices. In December, the U.S. equity market reacted positively to the Federal Reserve’s announcement that it would begin tapering its massive monthly bond purchases. Investors interpreted the move as a sign of the Fed’s confidence in the economic recovery. In addition, the market cheered the October nomination of Janet Yellen as the new chair of the Fed (her confirmation came in early January). The market expects her to focus the Fed on job creation and reducing the stimulus program without alarming the markets and depressing economic growth. Although our investment process has not changed, it is valuable to review the key drivers of the fund’s performance. The quantitative approach that we apply focuses on specific stock fundamentals. We believe there is no single best indicator for identifying outperforming stocks; therefore, we diversify across multiple factors: (1) Valuation is a measure of the price we pay for earnings and cash flows. (2) Growth considers the growth of earnings when evaluating how much we pay for them. (3) With management decisions , we examine the actions taken by the company leadership. (4) Market sentiment examines the way investors reflect their opinions of a company through their activity in the market. (5) Quality measures a company’s balance-sheet strength and the sustainability of earnings. We construct the portfolio by buying stocks that we believe are undervalued—our “long” holdings—and selling short stocks that we believe are overvalued, all the while staying neutral to equity market risk. One factor we monitor is beta, which is a measure of a stock’s or a stock fund’s volatility relative to the volatility of the broad stock market. If our investment process is followed properly, a constructed portfolio should have a beta very close to 0, meaning that the market’s movement does not influence the fund’s movement. The Market Neutral Fund has been 7 successful in achieving this goal. As of December 31, the fund’s three-year beta relative to a broad equity benchmark was 0.09. Our analysis of the 12-month period shows that our stock-selection model was effective, with four of the five indicators improving the fund’s overall performance. The valuation indicator was the strongest contributor, followed by market sentiment; the quality indicator was a slight detractor. The stock-selection model’s effectiveness during the period was illustrated by positive performance across seven sectors. Our selections added the most value in industrials and materials. Selection in the consumer discretionary and utilities sectors detracted the most from performance. Long positions in Delta Air Lines and RR Donnelley & Sons led the results in industrials. In materials, the top contributor was a short position in Allied Nevada Gold, whose performance was affected by sliding gold prices (the gold spot price declined by more than 28% in 2013). The largest detractors from performance were two consumer discretionary stocks that we sold short: TripAdvisor and Harman International Industries, both of which saw their share prices increase sharply during the period. Again, the past fiscal year was a great one for the U.S. stock market. Our model was able to effectively capture the spread between overvalued and undervalued stocks and provide positive active return across most signals and sectors. Although it is difficult to predict the direction of the stock market over the coming year, we are confident that our model should continue capturing the relative attractiveness of individual stocks. We thank you for your investment and look forward to 2014. James D. Troyer, CFA, Principal, Portfolio Manager James P. Stetler, Principal, Portfolio Manager Michael R. Roach, CFA, Portfolio Manager Vanguard Equity Investment Group January 28, 2014 8 Market Neutral Fund Fund Profile As of December 31, 2013 Share-Class Characteristics Investor Institutional Shares Shares Ticker Symbol VMNFX VMNIX Total Expense Ratio 1 1.90% 1.80% Management Expenses 0.18 % 0.09% Dividend Expenses on Securities Sold Short 2 1.52
